Citation Nr: 1447624	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1965 to October 1967 including service in Vietnam from November 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for hypertension.  The Veteran appealed the denial of service connection in this decision and the matter is now before the Board.  Due to the Veteran's residence, this appeal was certified to the Board by the RO in Columbia, South Carolina. 

This case was previously before the Board in February 2014, and the Board remanded the matter to the RO via the Appeals Management Center (AMC) for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension is not causally or etiologically related to his period of active service; the Veteran's symptoms of hypertension were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
m



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like hypertension, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for service connection for hypertension in November 2008, and the RO in Huntington, West Virginia, denied service connection in March 2009.  In a notice of disagreement received by the Board in August 2009, the Veteran alleged that his hypertension was caused by his military service and exposure to Agent Orange while serving in Vietnam.  An April 2006 statement from the Personnel Information Exchange System (PIES) shows that he served in Vietnam from November 1966 to October 1967, and, thus, exposure to an herbicide agent is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

It is true that certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1) (2013); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, hypertension has not been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.  

Nevertheless, the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.  In this regard, hypertension is considered a chronic disease under 38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence shows that the Veteran's blood pressure was 132 systolic and 72 diastolic on his August 1965 pre-induction examination, and 130 systolic and 76 diastolic on his October 1967 separation examination.  While the Veteran's claims file contains several blood pressure entries after service, it does not contain evidence of a hypertension diagnosis for many years after separation from service.  In fact, the Veteran reported to a VA medical professional in September 2009 that he was diagnosed with hypertension in either 2005 or 2006 and he reported to another VA physician that the onset of the condition was in 2004; however, his claims file shows a diagnosis of hypertension in August 2000.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Here, the Veteran's service treatment records are absent for any complaints related to heart conditions or high blood pressure.  Indeed, his heart was found to be clinically normal at separation in October 1967.  The Veteran also denied shortness of breath, pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure on his report of medical history.  Thus, the evidence does not show that hypertension developed during service or within one year of separation, nor is there evidence to support a showing of continuity after discharge. 

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran alleged that his hypertension was a precursor to his ischemic heart disease, for which he is service-connected, because hypertension is one of the main causes of atherosclerosis, the disease process that underlies ischemic heart disease.  The Board notes that the Veteran was service-connected for ischemic heart disease due to herbicide exposure, and the RO in Columbia, South Carolina notified him of this fact in an April 2013 supplemental statement of the case. 

The Veteran was afforded a VA examination for his hypertension in May 2014 in which the examiner noted the Veteran's systolic and diastolic blood pressure readings and noted that the Veteran takes continuous medication for hypertension.  The Veteran reported that he was first diagnosed with hypertension in 2003 or 2004.  The examiner noted that the hypertension does not impact the Veteran's ability to work and that the Veteran stopped working in 2004 or 2005 as a carpet installer due to a leg edema. 

After reviewing the Veteran's claims file and performing an in-person examination, the examiner opined that the Veteran's hypertension was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that although the Veteran separated from service in 1967 he was only diagnosed with and treated for hypertension in 2003 or 2004, at least 36 years after separation from service.

Moreover, the examiner explained that although the Veteran's separation examination notes that he had 130 systolic and 76 diastolic blood pressure readings, the 130 systolic reading is not considered borderline.  Thus, he opined that it was less likely as not that the Veteran's current hypertension was related to his military service to include the blood pressure reading on discharge, which was not borderline.  Additionally, the examiner explained that those blood pressure readings can be attributed to adrenaline or anxiety associated at the moment of the blood pressure determination, especially since there was only one reading, but that the reading is not a chronic condition for the Veteran at the time of the discharge physical.  

In his August 2009 notice of disagreement, the Veteran alleged that his hypertension was caused by his military service.  A lay person can provide an etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4. (Fed. Cir. 2007).  However, in this case, the May 2014 VA examiner's opinion is competent and it is the most probative evidence on the issue of etiology for hypertension because of the VA examiner's expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  Thus, the preponderance of the evidence is against a finding of service connection for hypertension.  

Furthermore, as the evidence does not show, and the Veteran has not claimed, that any symptoms of hypertension began within one year of his discharge from service, the Board finds he is not entitled to service connection under 38 C.F.R. §§ 3.307 or 3.309.

Therefore, as the preponderance of the evidence is against service connection for hypertension the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013)

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.

The duty to assist was further satisfied by a VA examination in May 2014, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  While the examiner did not provide an opinion with respect to any relationship between herbicide exposure in service and the subsequent development of hypertension, the Board finds that any such error is harmless as there is no indication, in this case, of any etiological relationship.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issue of hypertension for additional development, including obtaining relevant treatment records from March 2013 to the present from the Columbia, South Carolina VA Medical Center, asking the Veteran to inform VA of the disabilities upon which his current Social Security Disability Insurance (SSDI) benefits are based, and affording the Veteran a VA examination.  Accordingly, VA associated the appropriate records with the Veteran's claims file, requested the SSDI information from the Veteran, and a VA examiner conducted an in-person examination in May 2014 and provided a medical opinion regarding the etiology of the disability.  Regarding SSDI, the Veteran provided a letter from the Social Security Administration (SSA) received by the Board in May 2014 which did not state that his SSDI is due to hypertension.  Furthermore, as there was no indication that SSDI is due to hypertension, SSA records are not relevant to this appeal, and VA does not need to associate them with the file.  See 38 C.F.R. § 3.159(c)(2).  Therefore, the Board finds that the RO substantially complied with the February 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for hypertension is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


